Citation Nr: 1029235	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from August 1988 to March 1992.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a December 2006 determination of the Vocational 
Rehabilitation and Employment (VR&E) staff at the Division of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which determined that the Veteran's vocational 
rehabilitation benefits eligibility termination date had expired 
and that he did not meet the qualifying criteria for an 
extension.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2009, at which time it was remanded to 
VA's Appeals Management Center (AMC) in Washington, DC, so the 
Veteran could be afforded a requested Board hearing.  On remand, 
hearings before the Board, sitting in Roanoke, Virginia, were 
scheduled to occur in July 2009 and February 2010, but the 
Veteran was unable to appear.  In February 2010, the Veteran, by 
a signed statement, withdrew his request for a hearing, and no 
other request for a hearing remains pending at this time.  


FINDINGS OF FACT

1.  Service connection is currently in effect for diabetes 
mellitus, rated 20 percent disabling; peripheral neuropathy of 
the left upper extremity, rated 20 percent disabling; peripheral 
neuropathy of the right upper extremity, rated 20 percent 
disabling; left Achilles tendonitis, rated 10 percent disabling; 
hypertension, rated 10 percent disabling; peripheral neuropathy 
of the left lower extremity, rated 10 percent disabling; 
peripheral neuropathy of the right lower extremity, rated 10 
percent disabling; and erectile dysfunction, tinea pedis with 
subungual onychomycosis, and diabetic retinopathy, all rated zero 
percent disabling.  

2.  The Veteran had an impairment of employability and service 
connected disability that materially contributed to the 
impairment of employability, but he was rehabilitated to the 
point of employability under the VA vocational rehabilitation 
program, and has been able to maintain suitable employment since 
that time.   

3.  The Veteran does not have a serious employment handicap.  

4.  The Veteran's service-connected disabilities have not 
worsened to the extent that he is unable to perform the duties of 
the occupation for which he has been trained; the occupation in 
which he was rehabilitated to the point of employability is not 
presently unsuitable due to his capabilities; and the 
occupational requirements have not changed such that additional 
services are needed to help him continue in the occupation in 
which he trained.


CONCLUSION OF LAW

The criteria for establishing entitlement to an extension of the 
period of eligibility for vocational rehabilitation services have 
not been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 3103, 5107(b) 
(West 2002); 38 C.F.R. § 21.52 (2006); 38 C.F.R. 
§§ 21.35, 21.40, 21.41, 21.42, 21.44, 21.52 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  During the pendency of this appeal, 
regulations concerning VA's responsibility to provide 
notification regarding information or evidence needed for an 
individual to substantiate a claim for vocational rehabilitation 
benefits and services in accordance with the VCAA were codified 
at 38 C.F.R. §§ 21.32, 21.33 (2009).  The Veteran was provided 
notification in a September 2007 letter.  

Extension of Vocational Rehabilitation

A veteran is entitled to a rehabilitation program under Chapter 
31 if, in part, he has a service-connected disability rated at 20 
percent or more that was incurred or aggravated in service on or 
after September 16, 1940, and is determined by VA to be in need 
of rehabilitation because of an employment handicap.  38 C.F.R. 
§ 21.40(a)(1), (b) (2009).

A veteran having basic entitlement may be provided a program of 
rehabilitative services during the twelve-year period following 
discharge.  The beginning date of the twelve-year period is the 
day of the veteran's discharge or release from his or her last 
period of active military, naval, or air service and the ending 
date is twelve years from the discharge or release date, unless 
the beginning date is deferred or the ending date is deferred or 
extended as provided in 38 C.F.R. §§ 21.42, 21.44, and 21.45.  
See 38 C.F.R. § 21.41 (2009).

The basic twelve-year period of eligibility does not begin to run 
if the veteran was prevented from beginning or continuing a 
vocational rehabilitation program for any one of several reasons.  
For example, the basic twelve-year period shall not begin to run 
until the veteran establishes the existence of a compensable 
service-connected disability described in § 21.40(a).  When the 
veteran establishes the existence of a compensable service-
connected disability described in § 21.40(a), the basic twelve-
year period begins on the day VA notifies the veteran of this.  
The ending date is twelve years from the beginning date.  See 38 
C.F.R. § 21.42(a) (2009).

The basic period of eligibility of a veteran with a serious 
employment handicap may be extended when a veteran's employment 
and particular handicap necessitate an extension as necessary to 
pursue a vocational rehabilitation program under certain 
conditions.  The basic period of eligibility may be extended when 
the veteran has not previously been rehabilitated to the point of 
employability.  See 38 C.F.R. § 21.44(a) (2008).  The basic 
period of eligibility may be extended where a veteran was 
previously declared rehabilitated to the point of employability, 
under the VA vocational rehabilitation program, but any one of 
the following has occurred: (1) a veteran's service-connected 
disability or disabilities have worsened to the extent that he or 
she is unable to perform the duties of the occupation in which he 
or she is trained, or in a related occupation; (2) the occupation 
in which a veteran was rehabilitated to the point of 
employability is not presently suitable in view of the veteran's 
current employment handicap and capabilities (the finding of 
unsuitability must be based upon objective evidence developed in 
the course of reconsideration which shows that the nature or 
extent of the veteran's employment handicap and his or her 
capabilities are significantly different than were previously 
found); or 
(3) occupational requirements have changed and additional 
services are needed to help a veteran continue in the occupation 
in which he or she was trained or in a related field.  See 38 
C.F.R. § 21.44(b) (2009).

A counseling psychologist (CP) or vocational rehabilitation 
counselor (VRC) will determine whether the individual has an 
employment handicap as determined in accordance with this section 
and § 21.51, and whether an individual with an employment 
handicap has a serious employment handicap as determined in 
accordance with this section and § 21.52.  See 38 C.F.R. § 21.50 
(2009).

"Serious employment handicap" is defined in 38 C.F.R. § 21.52.  
That section was amended in March 2007.  See Vocational 
Rehabilitation and Employment Program-Initial Evaluations, 72 
Fed. Reg. 14043 (Mar. 26, 2007).  Revised statutory or regulatory 
provisions; however, generally may not be applied to any time 
period prior to the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-03; VAOPGCPREC 3-00.  The 
Veteran's application for vocational rehabilitation services was 
received in August 2006, so the old regulatory provisions are 
applicable.

Under the regulatory provisions in effect prior to March 2007, a 
"serious employment handicap" is a significant impairment of a 
veteran's ability to prepare for, obtain or retain employment 
consistent with such veteran's abilities, aptitudes, and 
interests.  38 C.F.R. § 21.52(b) (2006).  A veteran who has been 
found to have an employment handicap shall also be held to have a 
serious employment handicap if he or she has a neuropsychiatric 
service-connected disability rated at 30 percent or more 
disabling, or any other service-connected disability rated at 50 
percent or more disabling.  38 C.F.R. § 21.52(c) (2006).  A 
serious employment handicap may exist where the veteran has a 
prior history of poor adjustment in training and employment and 
special efforts will be needed if the veteran is to be 
rehabilitated, or where the veteran's situation presents special 
problems due to nonservice-connected disability, family 
pressures, etc., and a number of special and supportive services 
are needed to effect rehabilitation.  38 C.F.R. § 21.52(d) 
(2006).  A CP in the Vocational Rehabilitation and Employment 
Division shall make determinations of serious employment 
handicap.  38 C.F.R. § 21.52(f) (2006).  

Service connection is in effect for the following disabilities: 
diabetes mellitus, rated 20 percent disabling; peripheral 
neuropathy of the left upper extremity, rated 20 percent 
disabling; peripheral neuropathy of the right upper extremity, 
rated 20 percent disabling; left Achilles tendonitis, rated 10 
percent disabling; hypertension, rated 10 percent disabling; 
peripheral neuropathy of the left lower extremity, rated 10 
percent disabling; peripheral neuropathy of the right lower 
extremity, rated 10 percent disabling; and erectile dysfunction, 
tinea pedis with subungual onychomycosis, and diabetic 
retinopathy, all rated zero percent disabling.  The combined 
rating is 80 percent.  He is also in receipt of special monthly 
compensation on account of the loss of use of a creative organ.  

The record reflects that the Veteran had service-connected 
disability rated at 20 percent or more established in a September 
1994 rating determination.  A notice of decision letter was 
issued to the Veteran on September 20, 1994.  The Veteran 
thereafter pursued and obtained Associate's and Bachelor's 
degrees in Criminal Justice, utilizing 45 months of his 48 months 
of Chapter 31 entitlement.  The vocational goal of such training 
was to obtain employment as a probation officer or counselor and, 
following his completion of training in 2001, he obtained 
employment as a jail officer and was later promoted on more than 
one occasion.  As last reported in 2006, he was earning 
approximately $4000 monthly from such employment.  The Veteran's 
eligibility termination date for vocational rehabilitation 
services was September 21, 2006.  

In the Veteran's most recent application for additional 
vocational rehabilitation services received in August 2006, he 
reported that he was having increased difficulties in performing 
the duties of his job due to service-connected peripheral 
neuropathy of the extremities, particularly writing with a pen or 
pencil, typing, use of a service weapon, and the climbing of 
stairs.  He requested that he be allowed to obtain a Master's 
degree so that he could qualify for a desk job that did not 
entail use of service weapon or the climbing of stairs.  

The record reflects that the Veteran had made similar requests to 
reenter Chapter 31 training to obtain a Master's degree in 2002 
and 2004 that were denied.  In 2002, it was noted that the 
Veteran had completed his Bachelor of Science (BS) degree in 
criminal justice and was currently employed with the western 
Tidewater Regional Jail in a supervisory position.  He appeared 
to be employed in a position consistent with his program goal 
and, while he reported difficulty managing his service-connected 
diabetes mellitus due to rotating shifts, he did not provide any 
specifics regarding this disability.  It appeared that he was 
appropriately employed, although he could need some reasonable 
accommodation regarding shift work.  It was pointed out that in 
December 2001, the Veteran had failed to show for numerous 
scheduled appointments to discuss his employment status and did 
not respond to motivational letters.   In 2004, it was noted that 
the Veteran continued to be employed at the same facility and had 
been promoted to Lieutenant Grade.  He continued to claim that 
his job as a Jail Officer was unsuitable, but had not provided 
concrete medical evidence documenting this.  The Veteran was 
considered to have been rehabilitated in this job after 
completion of his BS degree.  

In December 2006, a VR&E officer denied the Veteran's request for 
additional Chapter 31 vocational rehabilitation.  That denial was 
based, in part, upon the fact that the eligibility termination 
date of September 21, 2006, had passed, and, in part, on the fact 
that the Veteran had not been found to have a serious employment 
handicap.  In this regard it was noted there was no history of 
poor adjustment in training and employment, nor was there the 
existence of special problems due to nonservice-connected 
disability, family pressures, etc., and a need for a number of 
special or supportive services in order to effect rehabilitation.  

Review of the record shows that service connection is not in 
effect for a neuropsychiatric disability.  The Veteran has a 
combined rating of 80 percent.  A finding of serious employment 
handicap would require a demonstration of a history of poor 
adjustment in training and employment, or the existence of 
special problems due to nonservice-connected disability, family 
pressures, etc., and a need for a number of special or supportive 
services in order to effect rehabilitation.  There is no 
documentation in the record demonstrating either of these 
requirements.  

Moreover, the record does not demonstrate that the Veteran 
qualifies for an exception under 38 C.F.R. § 21.44 that would 
enable an extension of the basic period of eligibility beyond 
September 21, 2006.  The Veteran was previously declared 
rehabilitated to the point of employability under the VA 
vocational rehabilitation program; therefore, to qualify for an 
extension it would have to be demonstrated that his service-
connected disabilities had worsened to the extent that he is 
unable to perform the duties of the occupation for which he was 
trained; the occupation in which he was rehabilitated is not 
presently suitable in view of his current employment handicap and 
capabilities; or the occupational requirements have changed and 
additional services are needed to help him continue in the 
occupation in which he was trained, or a related field.  

The record shows that some of the Veteran's service-connected 
disabilities have worsened since the December 2006 determination 
that denied an extension of his VR&E benefits.  As reflected in a 
July 2006 rating decision, the Veteran's combined evaluation was 
60 percent, but was retroactively increased to 70 percent when, 
by order of the Board, a 20 percent evaluation was awarded for 
peripheral neuropathy of the left upper extremity.   

The current combined rating of 80 percent was made primarily on 
account of an increased disability rating for peripheral 
neuropathy of the right upper extremity.   The Veteran's main 
contention regarding his application for additional VR&E, made in 
his June 2007 substantive appeal, was that the peripheral 
neuropathy of the upper extremities rendered him unable to 
perform duties as a defensive tactics instructor and firearm 
instructor and that he believed that he would fail to qualify 
with his firearm due to the peripheral neuropathy of his upper 
extremities.  The record includes a February 2009 transcript of a 
formal hearing for the appeal of disabilities not related to this 
appeal.  

As of February 2009, it was noted that the Veteran continued to 
be employed as a defensive tactic and firearm instructor and, 
while he continued to fear losing his firearm qualification, this 
was yet to occur.  As such, the Board does not find that the 
service-connected disabilities have rendered him unable to 
perform the duties of the occupation for which he was trained, 
for which he was rehabilitated, or that the occupational 
requirements had changed so that additional services are needed.  
The Veteran continues to successfully maintain his current 
employment, which pays at least $48,000 annually, and has not met 
the necessary criteria for an extension of the basic period of 
eligibility.  For these reasons, even if the Veteran were to be 
found to have a serious employment handicap, he nevertheless 
would not qualify for an exception under 38 C.F.R. § 21.44.  

Accordingly, an extension of the period of eligibility for 
vocational rehabilitation services is not warranted.  In reaching 
the conclusion above, the Board has considered the applicability 
of the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).


ORDER

Additional vocational rehabilitation training under Chapter 31, 
Title 38, United States Code, is denied


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


